     Case 2:18-cv-02344-JAM-AC Document 66 Filed 01/04/21 Page 1 of 7



1 LOCKRIDGE GRINDAL NAUEN P.L.L.P.
     ROBERT K. SHELQUIST
2 REBECCA A. PETERSON (241858)
3 100 Washington Avenue South, Suite 2200
     Minneapolis, MN 55401
4 Telephone: (612) 339-6900
     Facsimile: (612) 339-0981
5 E-mail: rapeterson@locklaw.com
6 Attorneys for Plaintiff
7
     [Additional Counsel on Signature Page]
8
9
                                  UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
     RICHARD DAVID CLASSICK, JR.                Case No. 2:18-cv-02344-JAM-AC
12   Individually and on Behalf of All Others
     Similarly Situated,                        CLASS ACTION
13
                                  Plaintiff,
14
              v.                                STIPULATION AND ORDER TO
15                                              EXTEND DATES
     SCHELL & KAMPETER, INC. d/b/a
16   DIAMOND PET FOODS, and DIAMOND
     PET FOODS INC.,
17
18                                Defendants.

19
20
21
22
23
24
25
26
27
28
                             STIPULATION TO EXTEND DATES
     Case 2:18-cv-02344-JAM-AC Document 66 Filed 01/04/21 Page 2 of 7



 1          Plaintiff RICHARD DAVID CLASSICK, JR. and Defendant SCHELL & KAMPETER,
 2 INC. d/b/a DIAMOND PET FOODS (also improperly named as Diamond Pet Foods Inc.),
 3 collectively referred to as the “Parties,” by and through their respective counsel, hereby submit
 4 this Stipulation as follows:
 5          Whereas, the parties have completed certain party depositions;
 6          Whereas, Defendant has stated its intention to produce additional documents based on the
 7 meet and confers that will be relevant to the upcoming depositions;
 8          Whereas, the parties have agreed to push out the currently scheduled depositions so the
 9 document production can be completed;
10          Whereas, Plaintiff will be filing a Fourth Amended Complaint to conform to the evidence
11 based on the parties agreement;
12          Whereas, Defendant intends to file a motion to dismiss; and
13          Whereas, the parties desire to further extend the class certification and expert deadlines and
14 the discovery cutoff by 60 days to allow for completion of the document production, depositions
15 and an order on the anticipated motion to dismiss.
16          Therefore, the parties would like to further extend the briefing schedule on Plaintiff’s
17 motion for class certification and the related expert disclosures as set forth below:
18
19                                     Old Date                          New Date

20    Deadline to file Motion for 2/22/2021                              4/23/21
      Class Certification and serve
21    Plaintiff's expert disclosures
22    and reports

23    Fact discovery cut-off           3/22/2021                         5/21/21

24    Deadline for Plaintiff to        4/8/2021                          6/7/21
      produce experts for
25    deposition
26
27
28
                                               -1-
                                  STIPULATION TO EXTEND DATES
     Case 2:18-cv-02344-JAM-AC Document 66 Filed 01/04/21 Page 3 of 7



1                                  Old Date                       New Date

2    Deadline to amend pleadings   Plaintiff proposed             1/31/2021
                                   012/17/2021
3
                                   Defendant proposed
4                                  09/30/2019
5    Deadline to file opposition to 5/21/2021                     7/20/21
     Motion for Class Certification
6    and serve Defendant’s expert
7    disclosures and reports

8    Deadline for Defendants to    6/18/2021                      8/17/21
     produce experts for
9    deposition
10   Deadline to file reply        7/9/2021                       9/7/21
     regarding Motion for Class
11
     Certification
12
     Class Certification Hearing                                  10/19/21 at 1:30 PM
13
14
     IT IS SO STIPULATED AND AGREED.
15
16
17   Dated: December 30, 2020                 LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                              Robert K. Shelquist
18                                            Rebecca A. Peterson (241858)

19
                                              By: s/ Rebecca A. Peterson
20
                                              Rebecca A. Peterson, #392663
21                                            100 South Washington Ave., Suite 2200
                                              Minneapolis, MN 55401
22                                            Telephone: 612-339-6900
                                              Facsimile: 612-339-0981
23                                            E-mail: rkshelquist@locklaw.com
24                                            rapeterson@locklaw.com

25
26
27
28
                                          -2-
                             STIPULATION TO EXTEND DATES
     Case 2:18-cv-02344-JAM-AC Document 66 Filed 01/04/21 Page 4 of 7


                                      LITE DEPALMA GREENBERG, LLC
1                                     Joseph DePalma
2                                     Steven J. Greenfogel
                                      Susana Cruz-Hodge
3                                     570 Broad Street, Suite 1201
                                      Newark, NJ 07102
4                                     Telephone: (973) 623-3000
                                      E-mail: jdepalma@litedepalma.com
5                                     sgreenfogel@litedepalma.com
6                                     scruzhodge@litedepalma.com

7                                     GUSTAFSON GLUEK PLLC
                                      Daniel E. Gustafson,
8                                     Karla M. Gluek
                                      Raina C. Borrelli
9
                                      Canadian Pacific Plaza
10                                    120 South 6th Street, Suite 2600
                                      Minneapolis, MN 55402
11                                    Telephone: (612) 333-8844
                                      Facsimile: (612) 339-6622
12                                    E-mail: dgustafson@gustafsongluek.com
                                      kgluek@gustafsongluek.com
13
                                      rborrelli@gustafsongluek.com
14
15                                    ROBBINS LLP
                                      Kevin A. Seely
16                                    600 B Street, Suite 1900
17                                    San Diego, CA 92101
                                      Telephone: (619) 525-3990
18                                    Facsimile: (619) 525-3991
                                      E-mail: kseely@robbinsllp.com
19
                                      CUNEO GILBERT & LADUCA, LLP
20                                    Charles Laduca
21                                    Katherine Van Dyck
                                      4725 Wisconsin Avenue NW, Suite 200
22                                    Washington, DC 20016
                                      Telephone:(202) 789-3960
23                                    Facsimile: (202) 789-1813
                                      E-mail: charles@cuneolaw.com
24                                    kvandyck@cuneolaw.com
25
                                      Attorneys for Plaintiff
26
27
28
                                     -3-
                        STIPULATION TO EXTEND DATES
     Case 2:18-cv-02344-JAM-AC Document 66 Filed 01/04/21 Page 5 of 7


     Dated: December 30, 2020         SHOOK HARDY & BACON L.L.P.
1                                     AMIR NASSIHI (SBN 235936)
2
                                      By: s/ Amir Nassihi
3                                     AMIR NASSIHI

4                                     One Montgomery, Suite 2600
                                      San Francisco, CA 94104
5                                     Telephone: 415.544.1900
6                                     Facsimile: 415.391.0281
                                      E-mail: anassihi@shb.com
7
                                      SHOOK HARDY & BACON L.L.P.
8                                     STEVEN D. SODEN (admitted pro hac vice)
                                      2555 Grand Boulevard
9
                                      Kansas City, MO 64108
10                                    Telephone: 816.474.6550
                                      Facsimile: 816.421.5547
11                                    E-mail: ssoden@shb.com
12                                    Attorneys for Defendant SCHELL &
13                                    KAMPETER, INC. d/b/a DIAMOND PET
                                      FOODS (also improperly named as Diamond Pet
14                                    Foods Inc.)

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -4-
                          STIPULATION TO EXTEND DATES
     Case 2:18-cv-02344-JAM-AC Document 66 Filed 01/04/21 Page 6 of 7


                                    ATTESTATION OF SIGNATURE
1
            Pursuant to Civil L.R. 131(e), the undersigned hereby attests that concurrence in the filing of
2
     this document has been obtained from all signatories hereto
3
4
     Dated: December 30, 2020                      s/ Rebecca A. Peterson
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -5-
                               STIPULATION TO EXTEND DATES
     Case 2:18-cv-02344-JAM-AC Document 66 Filed 01/04/21 Page 7 of 7



1                                            ORDER
2          The parties’ above-referenced stipulation is hereby GRANTED.
3          IT IS SO ORDERED.
4
5
     Dated: December 30, 2020                  /s/ John A. Mendez
6
                                               THE HONORABLE JOHN A. MENDEZ
7                                              UNITED STATES DISTRICT COURT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -6-
                            STIPULATION TO EXTEND DATES
